Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Dubose on April 7, 2021.

The application has been amended as follows: 

1.	(currently amended)  A system comprising: 
a processor; and 
a non-transitory, tangible, computer readable medium storing instructions that, when executed by the processor, cause the processor to perform actions comprising: 
receiving, from a client device, a request for a graphical representation of consumption trends for a set of services, wherein the set of services are provided by units of a managed network and consumed by the units of the managed network, wherein a remote network management platform manages the managed network, and wherein the consumption trends are based on information regarding a plurality of computing devices in the managed network associated with the units of the managed network; 
, via a discovery process, information regarding the consumption trends for the set of services, wherein the discovery process comprises: 
	probing, via a proxy server, IP addresses of the computing devices associated with the units of the managed network;
	identifying, via the proxy server, the configuration of operating systems executing on the computing devices associated with the units of the managed network; 
retrieving, via the proxy server, data stored on the plurality of computing devices;
identifying a first amount of the set of services provided by each of the units of the managed network and a second amount of the set of services consumed by each of the units of the managed network; 
analyzing the data to identify the consumption trends; and 
transmitting, to the client device, a representation of a graphical user interface, wherein the graphical user interface represents a total price paid for the set of services consumed over a period of time, and respective prices paid for each service of the set of services consumed over the period of time.


11.	(currently amended)  A method comprising: 
receiving, from a client device and via a processor, a request for a graphical representation of consumption trends for a set of services, wherein the set of services are provided by units of a managed network and consumed by the units of the managed network, wherein a remote network management platform manages the managed network, and wherein the consumption trends are based on information regarding a plurality of computing devices in the managed network associated with the units of the managed network; 
via a discovery process, information regarding the consumption trends for the set of services, wherein the discovery process comprises: 
probing, via a proxy server, IP addresses of the computing devices associated with the units of the managed network;
identifying, via the proxy server, the configuration of operating systems executing on the computing devices associated with the units of the managed network; 
retrieving, via the proxy server, data stored on the plurality of computing devices;
identifying a first amount of the set of services provided by each of the units of the managed network and a second amount of the set of services consumed by each of the units of the managed network; 
analyzing the data to identify the consumption trends; and 
transmitting, to the client device, a representation of a graphical user interface, wherein the graphical user interface represents a total price paid for the set of services consumed over a period of time, and respective prices paid for each service of the set of services consumed over the period of time.


19.	(currently amended)  An article of manufacture including a non-transitory computer-readable medium having sored thereon program instructions that, upon execution by a processor, cause the processor to perform operations comprising: 
receiving, from a client device and via a processor, a request for a graphical representation of consumption trends for a set of services, wherein the set of services are provided by units of a managed network and consumed by the units of the managed network, wherein a remote network management platform manages the managed network, and wherein the consumption trends are based on information regarding a plurality of computing devices in the managed network associated with the units of the managed network; 
via a discovery process, information regarding the consumption trends for the set of services, wherein the discovery process comprises: 
probing, via a proxy server, IP addresses of the computing devices associated with the units of the managed network;
identifying, via the proxy server, the configuration of operating systems executing on the computing devices associated with the units of the managed network; 
retrieving, via the proxy server, data stored on the plurality of computing devices;
identifying a first amount of the set of services provided by each of the units of the managed network and a second amount of the set of services consumed by each of the units of the managed network; 
analyzing the data to identify the consumption trends; and 
transmitting, to the client device, a representation of a graphical user interface, wherein the graphical user interface represents a total price paid for the set of services consumed over a period of time, and respective prices paid for each service of the set of services consumed over the period of time.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art, taken alone or in combination, fails to teach Applicant’s invention.  The closest prior art, cited by examiner, includes:
Chand et al, US 2014/0229901
Further, Applicant’s reply makes evident the reason for allowance, satisfying the record as a whole as required by rule 37 CFR 1.104(e).  In this case, the substance of applicant’s remarks in the Appeal Brief filed January 4, 2021 point out the reason claims are patentable over the prior art of record (see MPEP 1302.14).  Additionally, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683